Title: Henry Clay to James Madison, 17 March 1832
From: Clay, Henry
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                17t. March 1832
                            
                        
                        I recd. with much pleasure your obliging note of the 13t. inst. Anxious to deserve your good opinion, allow me
                            to say, in defence or mitigation of the "effusion of personal feeling," that the name of Mr Gallatin had, prior to the
                            meeting of Congress, been put forth by a late Governor of So. Carolina, with much parade, as opposed to all American systems; that he had accepted the appointment of a delegate to the free trade
                            convention at the hands of a meeting composed of about 100 persons in a City whose population is not less than 200.000;
                            that he subsequently sought, as I understood and believe, the place of Chairman or member of the Comee. to memorialize
                            Congress against the Protective policy; that, in the former character he has transmitted, under the form of a memorial,
                            an essay on Political economy to Congress, abounding in sophistry, and which is levelled at the resolution which I was
                            discussing; & that thousands of this memorial have been published by order of the H. of R. and are circulated
                            under the franking privilege, which, on account of its length and size, enjoys advantages, in this respect, which no
                            Speech of similar bulk, made by any member of Congress, could command. I must add a circumstance which I do not know ever
                            reached you. It made an impression on my mind unfavorable to Mr. G. which can never be effaced. During the late War, when
                            Mr. Campbell at the head of the Treasury was embarrassed by difficulties, and our cause appeared to be almost hopeless for
                            the want of the requisite ways and means to sustain it, Mr. G. then in Europe remarked that he foresaw that; and if he had not foreseen it, we should never have seen him in Europe. I know that fact.
                        Mrs. Clay unites with me in respectful Compliments to Mrs. Madison, to which I beg leave to add for yourself
                            assurances of the constant and cordial esteem of Your faithful & ob. Servt.
                        
                            
                                H. Clay
                            
                        
                    P. S. I pray you not to take the trouble to reply.